     JARED M. THOMPSON (SBN 261942)
 1   BREHMER LAW CORPORATION
     1200 Truxtun Ave., Suite 120
 2   Bakersfield, CA 93301
     (661) 447-4384 (phone)
 3
     Attorney for Defendant
4    ERIK MACIEL-JIMINEZ

 5
                                       UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7     UNITED STATES OF AMERICA,                                 Case No. 1:19-CR-00033 LJO/SKO
 8
                                    Plaintiff,                   STIPULATION TO CONTINUE
 9                                                               STATUS CONFERENCE &
                                 vs.                             ORDER
10
       ERIK MACIEL-JIMINEZ,                                      Date: April 1, 2019
11                                                               Time: 1:00 p.m.
                                    Defendant
12

13            The Defendant, ERIK MACIEL-JIMINEZ, by and through his attorney of record, Jared M.

14   Thompson, and the United States of America, by and through its attorney of record, Vincente

15
     Tennerelli, hereby stipulate as follows:

     1. The status conference in this matter is currently set for April 1, 2019, at 1:000 p.m.
16
     2. The defense is still in the process of reviewing the Mr. Maciel-Jiminez’s immigration file and
17
         reviewing the contents of the file with him. Defense counsel requires additional time to
18
         complete its review of the discovery and to consult with his client, including discussions of
19
         possible plea negotiations.
20
     3. The defense is requesting that Mr. Maciel-Jiminez’s status conference be continued to May 20,
21
         2019, at 1:00 p.m., or the next available date thereafter.
22
     4. The United States has no objection to the requested continuance and the date selected.
23
         The parties agree that the time until the sentencing hearing be excluded under the Speedy Trial
24
     Act to preserve the interests of justice under 18 U.S.C. § 3161(h)(7)(A).
25

26

27
     Joint Stipulation of all parties to Continue Status Conference- 1
28
 1       IT IS SO STIPULATED.

 2
     DATED: March 28, 2019                                          Brehmer Law Corporation
 3

4                                                                   By: /s/ Jared M. Thompson
                                                                    Jared M. Thompson, Attorney for
 5                                                                  Defendant, Erik Maciel-Jiminez

 6
     DATED: March 28, 2019                                          United States Attorney’s Office
 7
                                                                    By: /s/ Vincente Tennerelli
 8                                                                  Vincente Tennerelli
                                                                    Assistant United States Attorney
 9

10
                                                          ORDER
11
              The parties’ request to continue the status conference currently set on April 1, 2019, at
12
     1:00 p.m., to May 20, 2019, at 1:00 p.m., is GRANTED. Time is excluded through May 20,
13
     2019, pursuant to the Speedy Trial Act, for the reasons outlined in the Stipulation.
14

15
     IT IS SO ORDERED.
16

17
     Dated:      March 29, 2019                                            /s/   Sheila K. Oberto         .
                                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27
     Joint Stipulation of all parties to Continue Status Conference- 2
28
